Title: To Thomas Jefferson from Peter Frailey, 31 August 1807
From: Frailey, Peter
To: Jefferson, Thomas


                        
                            Sir/
                            
                            
                                August 1807.
                        
                        Understanding that Col. William McKennan of Washington county, Pennsylvania, is an applicant for the office
                            of Receiver of the Land office to be established, in virtue of an Act of Congress passed at their last session, for the
                            sale of the tract of United States lands lying between the Connecticut reserve & the United States military tract,
                            in the State of Ohio we take the liberty of adding our recommendations in favor of his appointment, believing him, from
                            the information we have received, to be deserving of the office & fully competent to the discharge of it’s dutie’s
                        
                            P Frailey
                            
                            Jos: Hiester
                            
                            Matthias Richards.
                            
                            John Hiester
                            
                            Robert Jenkins
                            
                            James Boyd
                            
                        
                    